Apareciendo qne ya está en manos del juez inferior la exposición del caso para su aprobación, y teniendo en cuenta que el 30 de diciembre último se nos pidió por el ape-lante una prórroga de diez días para presentar la transcrip-ción en este tribunal sin que esa moción haya sido resuelta hasta ho3q se concede al apelante un término de diez días ■contados desde hoy para presentar en este tribunal la trans-cripción de la apelación y también su alegato. El Juez Pre-sidente Sr. del Toro y el Juez Asociado Sr. Franco Soto disintieron.